DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The information referred to in the IDS filed July 12, 2022 has been considered.

Drawings
	The drawings filed June 17, 2022 are approved.

Specification
	The status of any related application should be updated on page 1 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a vertical direction of a seat” in line 13.  It is unclear if this is intended to represent the same seat that is referenced in line 7 by “a seat width”
Claim 1 recites the limitation “after extending in a horizontal direction on the outer side than an engaging part” in lines 13 to 14.  This recitation is grammatically vague.
Claim 3 recites the limitation “formed to extend diagonally upward or diagonally downward on the outer side than the engaging part” in lines 1 to 3.  This recitation is grammatically vague.  
Claim 6 recites the limitation “that is different from the wide part as an upper side wide part” in line 3.  This recitation is grammatically vague.
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(c) he has abandoned the invention.


(d) the invention was first patented or caused to be patented, or was the subject of an inventor’s certificate, by the applicant or his legal representatives or assigns in a foreign country prior to the date of the application for patent in this country on an application for patent or inventor’s certificate filed more than twelve months before the filing of the application in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
(f) he did not himself invent the subject matter sought to be patented.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


Claims 1-9, as best understood with the above cited indefiniteness, are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mizoi (20100102607).
Note a seat frame comprising: a pressure receiving member (31) provided in a seat back frame (3); and a coupling member (32) that links the pressure receiving member to the seat back frame; wherein the pressure receiving member includes, a wide part (upper part of 31, as seen in Figure 6), and a narrow part (middle or lower part of 31, as seen in Figure 6) that is narrower than the wide part in a seat width direction, wherein the wide part and the narrow part are formed as one (see Figure 6), wherein a coupling part (approximately Π shaped portion on the left end of 32, as shown in Figure 6) of the coupling member linked with the seat ack frame is provided to be more toward an outer side in the seat width direction than the narrow part (see Figure 6), and wherein the coupling member is bent in a vertical direction (note the legs of the approximately Π shaped portion) of a seat after extending in a horizontal direction (note the bight portion of the approximately Π shaped portion) on the outer side than an engaging part (slot in member 17 that receives the end of member 32) that is between the pressure receiving member and the coupling member and that is most outward in the seat width direction.
Regarding claim 2, note the coupling member is bent in the vertical direction of the seat in a region overlapping with the wide part in a front rear direction of the seat.  Note the legs of the approximately Π shaped portion below element 44, as shown in Figure 6.
Regarding claim 3, note the coupling member is formed to extend diagonally upward or diagonally downward on the outer side than the engaging part that is between the pressure receiving member and the coupling member and that is most outward in the seat width direction.  See Figure 6.
Regarding claim 4, note the pressure receiving member is a plate shape.  See Figure 6.
Regarding claim 5, note the wide part is provided in an upper part of the pressure receiving member.  See Figure 6.
Regarding claim 6, note the pressure receiving member includes a lower side wide part (in Figure 6, note the portion with inclined edges adjacent to and lower than the upper part, and adjacent to the leader arrow for “31”, or in Figure 4, note the lower wide section below 32, 32B and 70) that is in a lower part of the pressure receiving member and that is different from the wide part as an upper side wide part.
Regarding claim 7, note a length in the vertical direction of the seat is longer in the upper side wide part than the lower side wide part.  See Figure 6.
Regarding claim 8, note the coupling member includes a first coupling member (in Figure 6, note the section of 32 that extends from the right hand side (at 32A) to the lowermost connecter below element 44) that is engaged to the pressure receiving member at an upper part of the pressure receiving member, and wherein the first coupling member is formed to extend diagonally upward as a distance from an engaging part becomes farther after extending in the horizontal direction on the outer side than the engaging part that is between the pressure receiving member and the first coupling member and that is most outward in the seat width direction.  
Regarding claim 9, note the first coupling member is formed to extend diagonally upward in a region overlapping with the upper side wide part in a front-rear direction of the seat.  See Figure 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 12, as best understood with the above cited indefiniteness, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizoi (20100102607) in view of Nakamura et al (20110057492).
The primary reference shows all claimed features of the instant invention with the exception of a lower end of the seat back frame being linked to a rear end of a seat cushion frame by a reclining mechanism, wherein the seat cushion frame is attached to a slide rail and is configured to be capable of moving to front and rear.
In the primary reference, note a vehicle seat (1) comprising a head rest (6, 8) that supports a head of an occupant from behind the occupant is provided in an upper end (10) of the seat back frame, wherein each of the seat back frame and the seat cushion frame are wrapped with a cushion pad (4) and a skin (5) covers the cushion pad.
The secondary reference conventionally teaches configuring a vehicle seat with a lower end of its seat back frame being linked to a rear end of its seat cushion frame (2) by a reclining mechanism (2a, 12, 2a), wherein the seat cushion frame is attached to a slide rail (5) and is configured to be capable of moving to front and rear.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a seat cushion frame, and linking the lower end of the seat back frame to a rear end of the seat cushion frame with a reclining mechanism, and configuring the seat cushion frame as attached to a slide rail capable of moving the vehicle seat in front and rear directions.  This modification conventionally provides selective vehicle seat adjustment for enhanced user support and comfort. 

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					         /MILTON NELSON JR/October 19, 2022                                   Primary Examiner, Art Unit 3636